 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERRY LEE KING,                                Case No. 1:17-cv-00676-AWI-EPG (PC)
10                 Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                    MOTION FOR LEAVE TO AMEND,
11         v.                                       WITHOUT PREJUDICE
12   R. VILLEGAS and P. CRUZ,                       (ECF NO. 72)
13                Defendants.
14

15           Jerry King (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17           On April 22, 2019, Plaintiff filed a motion for leave to amend his complaint. (ECF No.
18   72). Plaintiff states that, through discovery, he now knows the names of additional defendants
19   responsible for violating his constitutional rights. Registered Nurse Grant and Licensed
20   Vocational Nurse E-Vitto violated Plaintiff’s constitutional rights, because, after the excessive
21   force incident, they refused to treat Plaintiff’s injuries and tried to cover up the staff assault.
22   Plaintiff asks the Court to order the United States Marshals Service to serve Grant and E-Vitto.
23   Plaintiff also asks for service documents.
24           Plaintiff may not amend his complaint in this manner. If Plaintiff wants to amend his
25   complaint, in addition to filing a motion for leave to amend, he needs to file a copy of the
26   proposed amended complaint that is complete in itself. Local Rule 220 (“Unless prior approval
27   to the contrary is obtained from the Court, every pleading to which an amendment or
28   supplement is permitted as a matter of right or has been allowed by court order shall be retyped

                                                        1
 1   and filed so that it is complete in itself without reference to the prior or superseded pleading.
 2   No pleading shall be deemed amended or supplemented until this Rule has been complied
 3   with.”).
 4           Therefore, Plaintiff’s motion will be denied, without prejudice to Plaintiff refiling the
 5   motion with a signed copy of the proposed amended complaint, which is complete in itself,
 6   attached.
 7           The Court notes that if Plaintiff’s motion for leave to amend is granted, Plaintiff’s
 8   amended complaint will need to be screened, the new defendants will need to be served, and
 9   the new defendants will be allowed to take discovery. Thus, there would be a significant delay
10   in this case.
11           Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s motion for leave
12   to amend is denied, without prejudice to Plaintiff refiling the motion with a signed copy of the
13   proposed amended complaint (that is complete in itself) attached.
14
     IT IS SO ORDERED.
15

16
         Dated:      May 6, 2019                                /s/
17                                                        UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28


                                                      2
